KIRKPATRICK, District Judge.
The plaintiff was hired as a “production control supervisor” and was assigned to a certain department in the defendant’s plant, so that he might familiarize himself with the operations carried on there. It was estimated by the defendant’s witnesses that it required about a month in the shop to train a production control supervisor. The plaintiff was kept there doing the work of an expediter, which consisted principally of carrying materials for the girls operating the machines, for a period of four months. The plaintiff had had considerable experience as a production control man, and I find as a fact that one month would have been sufficient for a training period in the shop. An employer may, of course, assign a man employed to take an executive or administrative position to work not of an executive or administrative character in order to train him to do the job he was hired to do, but it is clear that an employer may not assign a man to non-executive or non-administrative work for a period of time longer than is conceivably necessary to train him properly, and still call it a training period and so avoid the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq. The Court will not ordinarily substitute its judgment for that of the employer as to the exact length of time necessary for an employee to familiarize himself with the requirements of his position, but the evidence convinces me that the employer itself did not regard this as a training period for more than a short time after it had commenced, but rather merely failed to establish the position which the plaintiff was intended to fill until some time later.
I, therefore, hold that the plaintiff is entitled to overtime during the period that he worked in the shop, except for the first month. I further find that, after he left the shop, he was an administrative employee.